The following opinion was filed February 18, 1913:
BjerwiN, J.
(dissenting). A motion for rehearing, or that the mandate be modified so as to grant a new trial, was made in this case. I have carefully re-examined the record and am fully convinced that a new trial should be granted, and the mandate so modified. I am therefore forced to dissent from the order denying a rehearing or modification of the mandate. Jacobs v. Queen Ins. Co. 123 Wis. 608, 101 N. W. 1090.
Siebecker, T. I concur in the foregoing dissent of Mr. Justice NerwiN.